TRUAX, J. (dissenting).
I am as fond of quail, in season and out of season, á la broche, au laurier, aux petits pois, au gratín, aux laitues, en cronstades, á V Anglaise, aux truffes, á la poile, á la cendre, aux ecrerisses, vous la ceudre, au salficon, en compote, au basilic, aspic, galantine, chandfroid, bisque of quail, pate chand, tourte de quails, or any other way, as is either one of my associates, but I cannot concur in the conclusions reached by them. It is alleged in the complaint in this action, and admitted by the answer, that the defendants were engaged in business at 761 and 763 Sixth avenue in this city. The evidence shows that the business carried on there was that of a restaurant. On the trial the witnesses called it a restaurant, and it was frequently referred to as the premises of the defendants and as Mr. Dunston’s restaurant. The evidence shows that, quail were purchased on the premises mentioned in the complaint from a waiter who was employed in the restaurant. This evidence was not disputed by the defendants, and but one conclusion can be drawn from the evidence, and that is that the defendants had quail in their possession on the day testified to by the plaintiff’s witnesses.
Judgment should be reversed, and a new trial ordered, with costs to the appellant to abide the event.